Per Curiam.
The order in so far as appealed from by the defendant is modified by striking therefrom all the directions to the defendant and substituting therefor a fine of $250, and as so modified affirmed, without costs. This fine is imposed because of failure to comply with the judgment with respect to obligations to be performed prior to August 7, 1928. The clear purport of the order of this court modifying the judgment is to relieve the defendant of the maintenance of these policies after August 7, 1928. The only obligation which will rest upon the defendant after compliance with this order is the payment of alimony at the rate of seventy-five dollars a week. Present — Dowling, P. J., Merrell, Finch, MeAvoy and Proskauer, JJ.— Order modified as directed in opinion, and as so modified affirmed, without costs. Settle order on notice.